Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4, 6 - 8, 10, 11, 13, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weihe et al., US 4,437,781.
Regarding Claim 1, Weihe et al. disclose a binding device [for hole-punched paper or other items], the binding device comprising: a tie 10 formed as a flexible sheet; a first opening 8 in a sheet substrate 3; and a second opening 8 in the sheet substrate (3); [the tie (10) being configured to secure the hole-punched paper or other items by: extending along the sheet substrate (3) in a first direction; passing through the first opening (8); extending along the sheet substrate (3) in a second direction from the first opening (8) to the second opening (8), the second direction being at an acute angle relative to the first direction; and passing through the second opening (8)]. 

Regarding Claim 2, Weihe et al. disclose the binding device of claim 1, wherein the sheet substrate (3) defines a plane and a portion of the tie (10) between the first opening (8) and the second opening (8) remains substantially parallel to the plane defined by the sheet substrate (3). 
Regarding Claim 3, Weihe et al. disclose the binding device of claim 1, further comprising: a third opening 8 in the sheet substrate (3); [wherein the tie (10) is configured to further secure the hole-punched paper or other items by extending from the second opening (8) along the sheet substrate (3) in a third direction that is at an acute angle relative to the second direction, from the second opening (8) to the third opening (8)]. 
Regarding Claim 4, Weihe et al. disclose the binding device of claim 3, further comprising: a fourth opening 8 in the sheet substrate (3); [wherein the tie 
Regarding Claim 6, Weihe et al. disclose the binding device of claim 1, wherein the first opening (8) is formed on the sheet substrate (3) and the second opening (8) is formed on a flap 4 of the sheet substrate (3). 
Regarding Claim 7, Weihe et al. disclose the binding device of claim 6, wherein the tie (10) is configured to extend towards the second opening (8) on a first side of the sheet substrate (3), and extend from the second opening (8) on the first side of the sheet substrate (3). 
Regarding Claim 8, Weihe et al. disclose the binding device of claim 6, wherein the flap (4) is attached to the sheet substrate (3) at an edge opposite to an incoming direction of the tie (10) when the tie (10) extends through the second opening (8). 
Regarding Claim 10, Weihe et al. disclose the binding device of claim 1, wherein the tie (10) **forms** a single, unitary piece with the sheet substrate (3). 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 11, Weihe et al. disclose the binding device of claim 1, wherein a width of the widest portion of at least one of the first opening (8) or the second opening (8) is substantially the same as a width of the tie (10), and opposite sides of the tie (10) are configured to engage inner edges of the at least one of the first or second openings (8) to secure the tie (10) within the at least one of the first or second openings (8). 
Regarding Claim 13, Weihe et al. disclose a binding device comprising: a flexible sheet 1, 2 comprising a sheet substrate 3; a tie 10 that is part of and extends integrally from the sheet substrate (3); one or more flaps 4 that are part of and extend integrally from the sheet substrate (3); and at least two openings 8 in the sheet substrate (3); the openings (8) being formed in the sheet substrate (2) in a nonlinear arrangement (figures 1 and 2); and [the tie (10) being configured to secure hole-punched paper or other items by: extending along a side of the sheet substrate (3), then successively passing through the openings (8); with the tie (10) exiting at least one of the openings (8) at an acute angle relative to a direction with which the tie (10) enters the respective opening (8)]; wherein, one or more openings (8), not including a first opening (8) through which the tie (10) initially passes, are located on the one or more flaps (4). 
Regarding Claim 14, Weihe et al. disclose the binding device of claim 13, wherein a second opening 8 of the openings (8) is located on a first flap (4) of the one or more flaps and a third opening 8 of the openings (8), which is the next one of the openings through which the tie passes after exiting the second opening (8), is located on a second flap 4 of the one or more flaps (4). 
Regarding Claim 16, Weihe et al. disclose the binding device of claim 13, wherein at least one of the flaps (4) **is cut** from the sheet substrate to have a portion that is separated from the sheet substrate (3), extends integrally from the sheet substrate (3), and angles out of a plane of the sheet substrate (3) to receive the tie (10). 
Regarding Claim 21, Weihe et al. disclose the binding device of claim 16, wherein the second opening (8) is located on the at least one flap (4), and [wherein the tie (10) is configured to secure hole-punched paper or other items by: extending from the first opening (8) along a first side of the sheet substrate (3) toward the second opening (8); passing through the second opening (8); and after having passed through the second opening (8), extending from the second opening (8) on the first side of the sheet substrate (3)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4, 6 - 8, 10, 11, 13, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677